— Order unanimously reversed on the law without costs and motion denied. Memorandum: Special Term erred in granting summary judgment to defendant. Plaintiff seeks rescission of an agreement to sell corporate stock to the defendant. Plaintiff has alleged that he owned the stock in question and that he sold it to the defendant under duress because defendant threatened him with criminal prosecution. He also alleged that at the time of the stock transfer for $500, the equity in the corporation exceeded $600,000. The affidavit submitted in response to the motion was sufficient to require a trial of material questions of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562; Gravenhorst v Zimmerman, 236 NY 22, 36-39). (Appeal from order of Supreme Court, Erie County, Fudeman, J. — summary judgment.) Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ.